Gilchrist, C. J.
This matter is extremely technical. The plaintiff has declared for his share of the timber got in by him and Wells at an agreed price of $14.34. The original contract was, that the Wellses were to clear the company’s land and get the timber to the mill, and were to receive one half of the manufactured lumber for their pay. They had no interest in the timber there, but their whole claim was to be paid for their services. Perhaps they had a contingent interest in it, for if the lumber should be lost without any body’s fault, perhaps they could not claim any pay for their labor, in money, as they had agreed to receive as their compensation, one half the manufactured lumber. The plaintiff hauled in the timber in question, by virtue of an agreement with the Wellses, to which Stevens assented. Most of the timber was lost by the neglect of Stevens, who agreed to pay a certain sum and take the logs where he could find them.
Now, here was, in truth, no sale of the plaintiff’s share of the timber, for the plaintiff had no share or interest in the timber, which he could sell. The plaintiff was to haul the timber and to receive one half of it when manufactured in payment of his labor. Instead of this compensation, he agreed to receive the sum of $14.34, but that sum was merely the price of his labor, and not the purchase-money of his share in the lumber. The contract was not changed by the agreement to receive money, instead of lumber, in compensation.
The declaration therefore is not supported by the evidence. The instruction is correct, that if Mussey assumed the old liabilities, he might be held on a contract made in adjustment of claims against the old firm. Stevens was the general agent of *167the old firm, and his authority extended to the adjustment of their liabilities.

Verdict set aside.